Citation Nr: 1104873	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-01 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Whether VA correctly administered compensation payments based on 
dependent status and concurrent retirement and disability pay 
(CRDP).  



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from February 1985 to April 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 decision by the RO.  In November 2010, 
a hearing was held at the RO before the undersigned member of the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

The Veteran contends, in essence, that he has not received the 
full amount of VA compensation benefits due him for the period 
from May 1, 2006 through October 2008.  The Veteran acknowledged 
that he received four adjustment checks from VA, separate from 
his regular monthly payments as a result of increases to his 
combined rating, but argued that the payments did not include the 
proper amounts for his dependents which include his wife, two 
children under 18 years of age and one child over the age of 18 
and still in school.  

After review of the claims file, the Board finds that the current 
information in claims file or, more precisely, lack of a detailed 
accounting of the payments made to the Veteran, makes it 
impossible to determine whether he has received the full amount 
of compensation due.  

The Board acknowledges that the facts and circumstances of the 
Veteran's case were complicated by several factors, including 
multiple changes in the combined ratings assigned during a 
relatively short period of time, the assignment of an earlier 
effective date for a 40 percent combined rating which, in turn, 
made the Veteran eligible for an additional allowance for 
dependents; a benefit that he was not initially entitled to 
receive, and the initial payment of benefits calculated at the 
single rate with no dependents.  Additionally, the record showed 
that one of the Veteran's children was removed as a dependent 
when he attained age 18 in February 2007, even though he was 
still in high school.  Although the child was subsequently added 
back as a dependent, it was not effective until September 2007, 
when he started college.  

While the evidentiary record appears to show that the Veteran 
received adjustment payments from the RO in the amounts of $7,484 
in April 2008, $1,640 in May 2008, $1,743 in June 2008, and 
$1,308 in March 2009, the claims file does not appear to include 
a comprehensible accounting of how those payments were 
calculated.  

In this regard, the Veteran is entitled to a full and clear 
explanation for all benefits due and paid, including the amounts 
and reasons for any payments withheld.  While the RO may have 
accurately calculated and paid the Veteran for all VA 
compensation due, the Board is unable to reach that conclusion 
based on the evidence currently of record.  

Given the complexities of the Veteran's multiple awards and the 
other factors discussed above, the Board finds that a complete 
audit of the Veteran's compensation account is deemed necessary 
in order to ascertain with certainty, what VA benefits were due 
and paid during the period from May 1, 2006 through October 2008.  
Clarification is likewise needed from the Defense Finance and 
Accounting Service (DFAS) as to amounts of military retired pay 
due and paid the Veteran for the same period.  This should 
include a discussion of all Concurrent Retirement and Disability 
Payments (CRDP) withheld.  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED for the following action:  

1.  The RO/AMC should obtain an audit of 
the Veteran's compensation account from the 
RO's Finance Activity reflecting all due 
and paid amounts of VA compensation for the 
period from May 1, 2006, to November 1, 
2008.  The RO/AMC should also obtain 
written input from the DFAS as to the 
amounts of military retired pay due and 
paid the Veteran for the same period.  

2.  After the requested development has 
been completed, the Veteran should be 
provided a detailed explanation concerning 
all payments due and paid, including the 
amounts and reason for any payments 
withheld.  If the Veteran wishes to 
continue his appeal, he then should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The Veteran need take no 
action unless otherwise notified.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).  

